12 N.Y.3d 840 (2009)
546-552 WEST 146TH STREET LLC et al., Appellants, et al., Plaintiff,
v.
RACHEL L. ARFA et al., Respondents, et al., Defendants.
Court of Appeals of New York.
Submitted March 23, 2009.
Decided May 7, 2009.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed the denial of appellants' motion for leave to amend the complaint, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.